Citation Nr: 1707266	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability to include degenerative arthritis of the lumbar spine, claimed as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.

3.  Entitlement to an increased rating for degenerative changes of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file currently resides with the Phoenix, Arizona RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in July 2013.  A transcript of the hearing has been associated with the record.

In December 2014, the Board reopened previously denied claims of entitlement to service connection for a low back disability and a left knee disability.  The reopened claims, as well as the claim of entitlement to an increased rating for the right knee disability, were remanded for development of the record.  

The issues of entitlement to service connection for a left knee disability and an increased rating for the right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Degenerative arthritis of the lumbar spine is the result of the Veteran's service-connected right knee disability.  


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine is secondary to the service-connected right knee disability.  38 C.F.R. § 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As the Board has determined that the evidence is sufficient to warrant the grant of service connection for degenerative arthritis of the lumbar spine, no further discussion of the VCAA is necessary with respect to this claim.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Upon careful consideration of the record, the Board has determined that service connection is warranted for the Veteran's claimed low back disability.  In this regard, the record reflects a diagnosis of degenerative arthritis of the spine.  The medical evidence of record contains a July 2013 private medical report suggesting that osteoarthritis of the lumbar spine might be related to changes in posture and movement due to knee pain.  The record also contains the November 2016 statement of a private physician, wherein the author, a board certified pain specialist, opines that the Veteran's back pain is a direct result of his knee pain.  This physician carefully discussed the medical reasoning underlying his conclusion, noting that the Veteran's gait was affected by knee pain, thus causing abnormal pressure mechanics in the pelvic and lumbar spine region.  He indicated that the resulting anatomical changes led to osteoarthritis and lumbar disc changes which produced pain.  

On the other hand, a June 2012 VA examiner provided a conclusory statement to support his conclusion that the Veteran's back disability is not related to the service-connected knee disability, failing to fully explain the underlying medical rationale for his determination.  In March 2015, a VA examiner also concluded that there was no relationship and no aggravation, indicating that changes noted on imaging were expected findings due to the Veteran's age and occupations.  Notably, this examiner did not address the positive evidence of record, as requested by the Board.  

The record supports a relationship between the Veteran's service-connected right knee disability and his low back disability.  Accordingly, the Board concludes that service connection for degenerative arthritis of the lumbar spine is warranted.


ORDER

Entitlement to service connection for degenerative arthritis of the lumbar spine is granted.


REMAND

As noted by the Board in its December 2014 remand, a July 2013 statement by a private physician suggested a relationship between the Veteran's service-connected right knee disability and the claimed left knee disability.  The Board observed that a June 2012 VA examiner had indicated that there was nothing in the orthopedic literature that he was aware of that stated that a condition in a major joint on the one side of the body would be responsible for a condition in the contralateral joint.  The Board directed that an examination be conducted, to include the examiner's consideration of this positive evidence, to determine whether the claimed left knee disability was secondary to the service-connected right knee disability.  Following examination in March 2015, the examiner concluded that the left knee disability was not caused or aggravated by the service-connected right knee disability.  He provided the same rationale for both conclusions, indicating the following:

MRI of the left knee completed in 2014 does show changes since 2005 imaging; however, these changes are expected findings due to his age and occupations as a maintenance worker and custodian.

The Board notes that, while the examiner provided a recitation of the evidence, to include the July 2013 private medical statement, he did not consider this positive evidence in discussing his rationale.  Moreover, as noted above, the November 2016 statement by the pain specialist indicates that the Veteran's gait was affected by knee pain, thus causing abnormal pressure mechanics.  The examiner should be asked to review this evidence and provide clarification of his opinion.

With respect to the claim of entitlement to an increased rating for the right knee disability, the Board notes that on examination in March 2015, the examiner noted that pain was observed with range of motion testing.  However, he did not identify the point during motion that the Veteran experienced pain.  Absent this information, the Board is unable to determine the appropriate evaluation for the Veteran's right knee disability.  An additional examination must be conducted to obtain this information.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his current left knee disability and the severity of his service-connected right knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

Left Knee 
The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left knee or low back disability is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected right knee disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's testimony regarding symptoms in service, as well as the November 2016 medical report indicating that gait alteration caused by knee pain resulted in abnormal pressure mechanics.

Right Knee
The examiner should report the Veteran's range of motion in terms of degrees in terms of extension and flexion, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner should be asked to specify the point during motion that the Veteran's experiences pain.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.
 
3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


